The declaration states a case. All of the three elements stipulated in the policy are alleged. The means were external; the cause came from without. Application of sufficient heat to cause severe burns can hardly be deemed to be other than violent. And the happening was accidental. The physician intended to apply a proper amount of heat only. Through his negligence he made an excessive application. This is as much an accident as though he had carelessly dropped a red hot iron upon his patient.
It is not even necessary to invoke the rule of construction which has here been applied to fire insurance policies (Watson v. Insurance Co.,83 N.H. 200), and which is equally applicable to those insuring against accident (Lewis v. Corporation, 224 N.Y. 18). Upon any rational interpretation of the terms used to describe the risks insured against, the policy covered the plaintiff's misadventure.
Exception overruled.
All concurred.